Conviction is for assault with intent to murder, punishment being five years in the penitentiary.
The assaulted party was Jessie Love, a nephew of appellant. Love was in a house with several other parties seated around a table. It was at night. A gun was fired through a window and a charge of shot struck Love in the shoulder, tearing a hole as large as the "top of a drinking glass." Love testified that he recognized appellant as the party who fired through the window, and that appellant then went to the door of the house and another shot was fired. Sidney Williams testified that when the party came to the door witness recognized him as appellant; that witness threw a bottle at him and slammed the door in his face, and the gun fired again on the porch, but no one knew where the shot went. Appellant denied the shooting and claimed to have been at home about a mile away when it occurred. Other members of his family supported him to that effect. There are other circumstances in evidence not necessary to detail here.
No bills of exception are found in the record complaining of any procedure during the trial. The only question is the sufficiency of the evidence. It was purely a fact case and it was the province of the jury to settle the disputed issues. It appears to have been an attempted assassination of Love. The verdict fixed the guilt on appellant.
The judgment is affirmed.
Affirmed. *Page 53